Dissenting Opinion.
Faulconer, P. J.
I dissent from the majority opinion because I do not feel that it is necessary to remand this cause to the trial court for clarification of the judgment.
If this court can determine from the record including the pleadings and the evidence and the judgment, taken as a whole, to whom the judgment applies, it is not uncertain.
The record in this case, and even the judgment it*248self, clearly shows to which defendant the judgment abating the action applies.
In my opinion the judgment here under consideration is readily distinguishable from that in the case of Cleavenger v. Rueth (1962), 134 Ind. App. 18, 185 N. E. 2d 305. Applying the doctrine announced in the Cleavenger case to the facts in this case would, I feel, make the order of remand by the majority opinion unnecessary.
I feel that this court should proceed to determine the merits of this case without the delay such , order will occasion.
Note.—Reported in 199 N. E. 2d 351.